O’Connor, J.,
concurs in the dismissal of the appeal from the order entered April 5,1978, but otherwise dissents and votes to reverse the order dated February 8,1978 insofar as appealed from and to remand the matter to Special Term for a hearing in accordance herewith: The failure to conduct an evidentiary hearing to determine the intentions of the parties when they drafted an ambiguous child support provision is an error which has worked a gross injustice on the defendant. I therefore respectfully dissent. The key phrase at issue is that which obligates defendant to pay for child support, in addition to $25 per week, "1% of any gross annual increase in the husband’s earnings from the amount set forth above ($8,000), payable on a weekly basis.” The majority adopts the view that this clause obligates defendant to pay 52% of any increase in income over $8,000 for child support per year, or 1% per week, to be totaled on a cumulative basis. If the parties intended this result, the draftsmanship of the key clause is of a disturbingly low quality. I do not see how it can be said that it is completely free from doubt that the parties did not intend to increase the support obligation by 1% of any increase in income over $8,000 with the 1% in turn to be split into 52 separate payments of Vs 2 of the 1%. A reading of the language at issue certainly supports such a view. It is argued that because the parties put an absolute ceiling of $150 per week on defendant’s support obligation, his reading of the language is totally implausible because it would mean he would have to earn $658,-000 annually before he reached his maximum support obligation. Plaintiff’s interpretation of the language, however, is equally implausible. It would require defendant to pay $7,800 for child support based on a gross salary of $20,500. In light of the fact that only one child is involved, that the separation agreement anticipated the possibility that plaintiff would obtain employment,* that defendant assumed other financial obligations with regard to educational and medical expenses, and that plaintiff! engaged in the ambiguous act of seeking an upward modification of child support at a time when she was already entitled to the maximum amount allowable under her interpretation of the separation agreement, it is a gross abuse of discretion to accept plaintiff’s interpretation without conducting a hearing so that the intentions of the parties at the time they drafted the separation agreement can be properly explored.

 She subsequently began work as a psychiatric social worker at an annual salary of $16,900.